 

Exhibit 10.1

 

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

THE CONVERTIBLE PROMISSORY NOTES AND RELATED WARRANTS AND THE SECURITIES
ISSUABLE UPON CONVERSION OR EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED, OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
AND STATUTES, UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED
PURSUANT TO AN AVAILABLE EXEMPTION FROM OR IN A TRANSACTION NOT SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.  THE COMPANY SHALL BE ENTITLED TO
REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

                                                THIS AGREEMENT is made by and
among the parties listed on Exhibit A attached hereto (each party referred to
individually as an “Investor,” and collectively, along with any other parties
who become Investors under this Agreement by executing the Counterpart and
Joinder attached hereto, as the “Investors”), and CIPRICO INC., a Delaware
corporation (the “Company”).

 

RECITALS

 

                                                A.            The Company
requires financing which the Investors are willing to provide on the terms and
subject to the conditions set forth in this Agreement.

 

                                                B.            The parties desire
to allow the Company to raise additional financing on the terms and conditions
provided in this Agreement.

 

AGREEMENTS

 

In consideration of the recitals and the mutual agreements which follow, the
Investors and the Company agree:

 

1.                                       Investment.

 

(a)           Purchase and Sale of Convertible Notes.  Subject to and upon the
terms and conditions set forth in this Agreement, the Company shall issue and
sell to each of the Investors, and the Investors will each purchase from the
Company, a convertible promissory note, evidencing loans from the Investors, in
the original principal amounts set forth on Exhibit A (the “Principal Amounts”)
(each, a “Note” and collectively, the “Notes”).  The Notes shall be in the form
attached hereto as Exhibit B.

 

(b)           Issuance of Warrants.  Subject to and upon the terms and
conditions set forth in this Agreement, the Company shall issue to the Investors
warrants (the “Warrants”) to

 

--------------------------------------------------------------------------------


 

purchase the number of shares of the Company’s Common Stock set forth on
Exhibit A (the “Warrant Shares”).  The Warrants shall be in the form attached as
Exhibit C.

 

(c)           Minimum Investment Size.  A minimum original principal amount of
$3,000,000 (the “Minimum”) must be raised before the Company will accept
investments for the Notes and Warrants pursuant to this Agreement.  Prior to the
Initial Closing, as defined below, all funds received will be deposited in an
escrow account at Wells Fargo Bank, N.A., Minneapolis, Minnesota.  If no closing
has occurred on or before December 21, 2007, the proceeds from the sales of
Notes and Warrants will be refunded promptly to the Investors in full, without
interest, unless the Company decides in its sole discretion to extend the
deadline.  Any income from escrowed funds will be retained by the Company and
applied to the cost of maintaining the escrow account.

 

(d)           Maximum Investment Size.  The Company may issue and sell: 
(i) additional Notes, in the form of Exhibit B, up to an aggregate original
principal amount (including the Notes issued to the Investors at the Initial
Closing) of $7,800,000; and (ii) additional Warrants, in the form of Exhibit C,
up to an aggregate (including the Warrants issued to the Investors listed on
Exhibit A) of the number of Warrant Shares necessary pursuant to the terms of
the Notes.  The purchasers of such additional Notes and Warrants (the
“Additional Investors”) shall execute and deliver to the Company a Counterpart
and Joinder in the form attached to this Agreement.

 

                                                2.             Closing.

 

(a)           Initial Closing.  The initial purchase and sale of the Notes and
Warrants shall occur (the “Initial Closing”) as soon as practicable after the
Minimum has been received by the Company (the “Initial Closing Date”) and at
such location as shall be agreed upon by the Company and the Investors.  The
Company will promptly notify the Investors of the date, place and time of the
Initial Closing by facsimile transmission or otherwise.

 

(b)           Additional Closings.  The purchase and sale of the Notes and
Warrants, if any, not purchased at the Initial Closing (each, an “Additional
Closing”) shall occur as soon as practicable after the execution of the
Agreement by the Company and each Investor purchasing Notes and Warrants at the
Additional Closing at the time and date (each, an “Additional Closing Date”) and
at such location as shall be agreed upon by the Company and the Investors.  The
Company will promptly notify the Investors of the date, place and time of the
Additional Closing by facsimile transmission or otherwise.

 

(c)           Closing Procedure.  On the Initial Closing Date and each
Additional Closing Date, if any (each a “Closing”), each participating Investor
shall make a wire transfer of immediately available funds to an account
designated by the Company, in the amount of the aggregate principal amount of
the Note issuable to such Investor at the Closing, and the Company shall issue
and deliver to such Investor its Note and its Warrant, each duly executed and in
proper form.

 

2

--------------------------------------------------------------------------------


 

                                                3.             Covenants of the
Company.

 

(a)           Reservation of Stock.  At all times while the Notes and Warrants
are outstanding, the Company shall reserve sufficient shares of Common Stock to
allow for the conversion of the Notes and the exercise of the Warrants according
to their terms.

 

(b)           Use of Proceeds.  The Company shall use the proceeds hereunder to
support its ongoing business activities, including, but not limited to, product
development, sales and marketing, general corporate purposes and working
capital.  In addition, the Company has retained a placement agent for this
investment.  Such placement agent may be compensated out of the proceeds of this
investment.

 

(c)           Issuance of Preferred Stock.  The Company shall not issue any
preferred stock during the time period that any Note remains due and payable and
has not been converted into common stock, unless such issuance is for the
payment in full of all amounts due pursuant to such Notes.

 

(d)           Financing Statement.  On or before December 31, 2007, the Company
shall complete and file with the proper authority or authorities a financing
statement on Form UCC-1 or other proper form to perfect the security interest in
the Company’s property granted by the Note.

 

                                                4.             Representations
and Warranties of the Company.  The Company represents and warrants to the
Investors:

 

(a)           The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the state of Delaware and has all
requisite corporate power and authority to execute and deliver this Agreement,
the Notes and the Warrants (collectively, the “Investment Documents”) and to
consummate the transactions contemplated hereby and thereby.

 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER
INVESTMENT DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY THE COMPANY.  THIS AGREEMENT AND
THE OTHER INVESTMENT DOCUMENTS CONSTITUTE THE VALID AND LEGALLY BINDING
OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ AND
CONTRACTING PARTIES’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEABILITY MAY BE
SUBJECT TO GENERAL PRINCIPLES OF EQUITY AND EXCEPT AS RIGHTS TO INDEMNITY AND
CONTRIBUTION MAY BE LIMITED BY STATE OR FEDERAL SECURITIES LAWS OR PUBLIC POLICY
UNDERLYING SUCH LAWS.


 


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER INVESTMENT DOCUMENTS BY THE COMPANY (I) WILL NOT CONSTITUTE A DEFAULT
UNDER OR CONFLICT WITH THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS OR
ANY AGREEMENT OR OTHER

 

3

--------------------------------------------------------------------------------



 


INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY IS BOUND,
(II) WILL NOT CONFLICT WITH OR VIOLATE ANY ORDER, JUDGMENT, DECREE, STATUTE,
ORDINANCE OR REGULATION APPLICABLE TO THE COMPANY, AND (III) DOES NOT REQUIRE
THE CONSENT OF ANY PERSON OR ENTITY THAT HAS NOT BEEN OBTAINED PRIOR TO THE DATE
HEREOF.


 

(d)           The SEC Documents (as defined below) accurately reflected the
authorized and outstanding capital stock of the Company in all material respects
as of June 30, 2007.  Except as disclosed in or contemplated by the SEC
Documents, the Company does not have outstanding any options or warrants to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, or any securities or obligations convertible or exchangeable or
exercisable for, or any contracts or commitments to issue or sell, shares of its
capital stock, or any such options, warrants, rights, convertible, exchangeable
or exercisable securities or obligations other than options granted under the
Company’s stock option plans or disclosed in the SEC Documents.  True, correct
and complete copies of the Company’s Certificate of Incorporation and the
Company’s Bylaws are each filed as exhibits to the SEC Documents.  The capital
stock of the Company, including the Common Stock, conforms to the description
thereof contained in the SEC Documents.  For purposes of this Agreement, “SEC
Documents” shall include all reports, schedules, forms, statements and other
documents required to be filed by the Company with the Securities and Exchange
Commission (“SEC”), pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (all of the foregoing
filed prior to the date hereof) and all exhibits included or incorporated by
reference therein and financial statements and schedules thereto and documents
(other than exhibits) included or incorporated by reference therein.

 

(e)           There is no notice, action, claim, suit or proceeding before or by
any court or governmental agency, domestic or foreign, nor pending, or to the
knowledge of the Company, threatened, against or affecting the Company.

 

(f)            The Company is not and, after giving effect to the offering and
sale of the Notes, Warrants and shares of Common Stock issuable upon conversion
of the Notes and exercise of the Warrants (collectively, the “Securities”) and
the receipt of the proceeds therefrom, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

 

                                                5.             Investment
Representations.  Each Investor represents and warrants to the Company that:

 

(a)           It has been informed by the Company that the Securities have not
been registered under the Securities Act or any applicable state securities laws
because the offer and sale of the Securities are exempt from such registration
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and
the rules and regulations of the SEC thereunder and certain limited offering
exemptions under state securities laws based in part upon its representations
made herein.

 

4

--------------------------------------------------------------------------------


 

(b)           It has such knowledge and experience in financial and business
matters as to be able to evaluate the merits and risks of the transactions
contemplated by this Agreement, it has the ability to bear the economic risks of
this investment, and it is aware of the intended use of proceeds of such
investment.

 

(c)           It is acquiring the securities described in this Agreement for
purposes of investment for its own account, not on behalf of others, and not
with a view to the sale or other distribution thereof as such terms are defined
in the Securities Act and the regulations of the SEC promulgated thereunder.

 

(d)           It will not attempt to sell or otherwise distribute the Securities
except in compliance with applicable federal and state securities laws and this
Agreement.

 

(e)           It has the authority to execute and deliver this Agreement and
perform the transactions contemplated herein.  Upon the execution and delivery
of this Agreement, this Agreement shall constitute a valid and binding
obligation of such Investor, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by state or federal securities laws or public policy underlying such
laws.

 

(f)            It has its principal residence in the state indicated on the
signature page hereto and is an “Accredited Investor” meeting one of the
following criteria:

 

(i)            A bank or savings and loan association as defined in Sections
3(a)(2) and 3(a)(5)(A), respectively, of the Securities Act; an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; an employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974 and either the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser; or the employee benefit plan has total assets in excess of $5,000,000;
or the plan is a self-directed plan with investment decisions made solely by
persons who are “Accredited Investors” as defined under the Securities Act.

 

(ii)           A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

(iii)          An organization described in section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, corporation, Massachusetts or similar business
trust,

 

5

--------------------------------------------------------------------------------


 

or partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

(iv)          A director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;

 

(v)           A natural person whose individual net worth, or joint net worth
with his/her spouse, at the time of purchase exceeds $1,000,000;

 

(vi)          A natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with his/her
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

 

(vi)          A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in § 230.506(b)(2)(ii); or

 

(viii)        An entity in which all of the equity owners are accredited
investors.

 

(g)           It has been furnished with all relevant materials relating to the
business, finances and operations of the Company necessary to make an investment
decision, and materials relating to the offer and sale of the Notes, that have
been requested by such Investor, including, without limitation, the Company’s
SEC Documents, and such Investor has had the opportunity to review the SEC
Documents.  Such Investor has been afforded the opportunity to ask questions,
and to receive answers from, officers of the Company concerning the Company and
the terms and conditions of this offering and to obtain additional information
about the Company and the Notes and Warrants.

 

(h)           Between the time such Investor learned about the offering and the
public announcement of the offering, such Investor has not engaged in any
purchase, sale or other transaction, including any short sales or similar
transactions, with respect to the Common Stock, nor has such Investor, directly
or indirectly, caused any person to engage in any purchase, sale or other
transaction, including any short sales, with respect to the Common Stock.

 

                                               
6.                                       Default; Remedies.

 

(a)                                  Each of the following events, acts,
occurrences or conditions shall constitute an Event of Default under the Notes:

 

(i)            The Company shall fail to make when due any payment of principal
or interest under the Notes.

 

6

--------------------------------------------------------------------------------


 

(ii)           The Company shall fail to perform or observe, in any material
respect, any other covenant or obligation arising under this Agreement or the
Note, which failure continues for a period of 30 days after written notice
thereof to the Company by the Investors.

 

(iii)          Any representation or warranty made by the Company in section 4
proves untrue in any material respect as of the date made.

 

(iv)          (a) The Company shall commence a voluntary case concerning itself
under the Bankruptcy Code; (b) an involuntary case is commenced against the
Company and the petition is not controverted within ten days, or is not
dismissed within 30 days, after commencement of the case; (c) a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Company or the Company commences any
other proceedings under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such proceeding which remains undismissed
for a period of 60 days; (d) any order of relief or other order approving any
such case or proceeding is entered; or (e) the Company is adjudicated insolvent
or bankrupt.

 

(v)           The Company shall fail to timely file any report on Forms 10-KSB
or 10-QSB, or any successor forms, in accordance with the timeframe set forth in
such Forms subject to any extension granted under Rule 12b-25.

 

(b)           Remedies.  Upon the occurrence of any Event of Default described
in sections 6(a)(ii), (iii) or (v), the Investors may, at their option and upon
written notice to the Company, declare all of the Notes to be immediately due
and payable in full.  Upon the occurrence of any Event of Default described in
section 6(a)(i) or (iv), all of the Notes shall become immediately due and
payable without any action on the part of the Investors.

 

(c)           Manner of Acting.  For purposes of this section 6, when any action
is required of the Investors, the Investors shall act by written notice from
Investors holding more than fifty percent (50%) of the principal amount of the
Notes then outstanding.

 

                                                7.             Payments on
Notes.  All payments on the Notes, whether principal or interest, whether a
scheduled payment or as a voluntary prepayment, shall be pari passu and pro rata
among the Notes on the basis of the respective principal amounts of the Notes.

 

                                                8.             Entire Agreement;
Amendments; Termination.  This Agreement (including all schedules and exhibits
hereto), the Notes and the Warrants, and the Confidentiality Agreement entered
into by each Investor constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings other than those set forth or
referred to herein or therein.  No provision of this

 

7

--------------------------------------------------------------------------------


 

Agreement may be waived or amended and this Agreement may not be terminated
other than by an instrument in writing signed by the party to be charged with
such waiver or amendment.

 

                                                9.             Severability.  If
any provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision will be deemed modified in order to
conform with such statute or rule of law.  Any provision hereof that may prove
invalid or unenforceable under any law will not affect the validity or
enforceability of any other provision hereof.

 

                                                10.           Expenses.  Each
Investor is liable for and will pay its own expenses incurred in connection with
the negotiation, preparation, execution and delivery of this Agreement and the
Notes and Warrants, including, without limitation, attorneys’ and consultants’
fees and expenses.

 

                                                11.           Counterparts. 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

                                                12.           Governing Law. 
This Agreement and all rights, obligations and liabilities hereunder shall be
governed by the laws of the State of Minnesota without regard to the principles
of conflict of laws.

 

                                                13.           Notices.  All
communication or notices required or permitted by this Agreement shall be in
writing and shall be deemed to have been given or made when delivered in hand,
deposited in the mail, or sent by facsimile.  Communications or notices shall be
delivered personally or by certified or registered mail, return receipt
requested and postage prepaid, or by facsimile with evidence of transmission,
and addressed as follows, unless and until either of such parties notifies the
other in accordance with this section of a change of address:

 

                                                                (a)           if
to the Company:

 

                                                                               
Ciprico Inc.

                                                                               
Attn:  Monte S. Johnson

                                                                               
7003 West Lake Street, Suite 400

                                                                               
St. Louis Park MN 55426

                                                                               
Fax:  (952) 540-2402

 

                                                                               
with a copy to:

 

                                                                               
Fredrikson & Byron, P.A.

                                                                               
Attn: Melodie R. Rose

                                                                               
200 South Sixth Street, Suite 4000

                                                                               
Minneapolis MN 55402-1425

                                                                               
Fax:  (612) 492-7077

 

                                                                (b)           if
to the Investors:

 

                                                                               
at the addresses shown on each Investor’s signature page hereto.

 

8

--------------------------------------------------------------------------------


 

INDIVIDUAL SIGNATURE PAGE

 

All individual investors must complete and sign this page.  If the individual is
investing through an Individual Retirement Account, then both the individual
investor and the IRA Custodian must sign this page.  Total payment to be made
now is the amount on line 7.  Where the Notes and/or Warrants are to be held in
joint tenancy or tenancy in common, both parties must sign and both Social
Security numbers should be indicated.

 

1.                                       Investor Name(s) (please print):

 

2.                                       Social Security Number(s):

 

3.                                       Form of Ownership:           
individual,              joint tenants,              tenants in common,

 

                                                              community property
or              other (explain:
                                                          )

 

 

4.                                       Residence Address:

 

 

 

5.                                       Mailing Address:

 

 

 

6.                                       Home:  Tel. No.  (          )
                                          ; Fax No. (          )
                                 

 

                                                Business:  Tel. No. 
(          )                                       ; Fax No. (          )
                                

 

                                                E-mail:

 

7.                                       Investment Amount:  $

 

Investor Signature:

 

Second Signature (if applicable):

 

Date of Signature:
                                                                                ,
2007

 

Name of IRA Custodian (if applicable)

 

IRA Custodian Signature — By:

 

Date:
                                                                                                    ,
2007

 

--------------------------------------------------------------------------------


 

ENTITY SIGNATURE PAGE

 

All entity investors must complete and sign this page.  Total payment to be made
now is the amount on line 6.

 

1.                                       Entity Name (please print):

 

2.                                       Employer Identification Number:

                                                (Also include Social Security
Numbers if a Trust or Partnership)

 

3.                                       Business (Residence) Address:

 

 

 

4.                                       Mailing Address (if different from
above):

 

 

 

5.                                       Business:  Tel. No.  (          )
                              ; Fax No. (          )

 

6.                                       Investment Amount:  $

 

 

 

 

Signature:

 

By (print name):

 

Its:

 

Date:
                                                                                                              ,
2007

 

--------------------------------------------------------------------------------


 

ACCEPTANCE:

 

Ciprico Inc., hereby accepts this Agreement as of the date set forth below.

 

 

 

CIPRICO INC.

 

 

 

 

 

 

 

Monte S. Johnson, Chief Financial Officer

 

 

 

Dated:

 

--------------------------------------------------------------------------------


 

COUNTERPART AND JOINDER

INDIVIDUAL SIGNATURE PAGE

TO CONVERTIBLE NOTE PURCHASE AGREEMENT

 

 

 

All individual investors must complete and sign this page.  If the individual is
investing through an Individual Retirement Account, then both the individual
investor and the IRA Custodian must sign this page.  Total payment to be made
now is the amount on line 7.  Where the Notes and/or Warrants are to be held in
joint tenancy or tenancy in common, both parties must sign and both Social
Security numbers should be indicated.

 

1.                                       Investor Name(s) (please print):

 

2.                                       Social Security Number(s):

 

3.                                       Form of Ownership:           
individual,              joint tenants,              tenants in common,

 

                                                              community property
or              other (explain:
                                                          )

 

4.                                       Residence Address:

 

 

 

5.                                       Mailing Address:

 

 

 

6.                                       Home:  Tel. No.  (          )
                                          ; Fax No. (          )
                                 

 

                                                Business:  Tel. No. 
(          )                                       ; Fax No. (          )
                                

 

                                                E-mail:

 

7.                                       Investment Amount:  $

 

Name of IRA Custodian (if applicable)

 

IRA Custodian Signature — By:

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the Investor identified above and the
Company have executed this Counterpart and Joinder this        day of
                          , 2007, pursuant to which such Investor has become
party to, and an “Investor” under, the Convertible Note Purchase Agreement.

 

 

INVESTOR:

 

 

 

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

CIPRICO INC.

 

 

 

 

 

 

 

Monte S. Johnson, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

COUNTERPART AND JOINDER

ENTITY SIGNATURE PAGE

TO CONVERTIBLE NOTE PURCHASE AGREEMENT

 

 

 

All entity investors must complete and sign this page.  Total payment to be made
now is the amount on line 6.

 

1.                                       Entity Name (please print):

 

2.                                       Employer Identification Number:

                                                (Also include Social Security
Numbers if a Trust or Partnership)

 

3.                                       Business (Residence) Address:

 

 

4.                                       Mailing Address (if different from
above):

 

 

5.                                       Business:  Tel. No.  (          )
                                  ; Fax No. (          )

 

6.                                       Investment Amount:  $                 

 

                                                IN WITNESS WHEREOF, the Investor
identified above and the Company have executed this Counterpart and Joinder this
       day of                           , 2007, pursuant to which such Investor
has become party to, and an “Investor” under, the Convertible Note Purchase
Agreement.

 

 

INVESTOR:

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

 

COMPANY:

 

 

 

CIPRICO INC.

 

 

 

 

 

 

 

Monte S. Johnson, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTORS

 

 

Investor

 

Note Amount

 

Warrant Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

 